DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of group IV in the reply filed on 5/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting 

Claim 13 is rejected under pre-AIA  35 U.S.C. 102e as being anticipated by WO 2006014187, hereinafter WO’187.
WO’187 discloses in the Abstract and paragraph [074], fine particles of a predetermined size between 1 x 10-9 meters and 20 microns are produced from larger feed particles of the material by processing the feed particles in a media mill, where the media are particles of multi-carbide. The multicarbide has a mass density greater than 8gm/cc and a hardness and toughness sufficient not to introduce contamination of the processed feed particles to a maximum degree greater than about 100 to about 900 ppm. The processing is at an energy intensity to cause size reduction of the feed particles for a period of time effective to reduce the particle size to the predetermined size. Other materials can also be processed using the spheres to obtain particle sizes down to 1 x 10-9 meters. (c) processing the diamonds at an energy intensity to cause size reduction of the diamond particles, in a dry or wet media mill, for a period of time sufficient to reduce the particle size to between about 100 x 10"9 meters and about 2 x 10"9 meters; [074] While testing and processing various materials, impurities were occasionally measured to see how the process was working. Tests were conducted with calcium carbonate processed to less than 100 nm using standard media mill operating conditions and the grinding media of the invention of 120 microns diameter. The contamination level in the milled product was measured to be less than 100 ppm, and in some instances, less than 10 ppm. It is expected that the contamination level should .
Claim 13 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Korzekwa (4,695,294).
Korzekwa discloses a method for reducing the particle size of an initial silicon carbide powder to a milled powder having an average particle size of below 1 micron but greater than an average of about 0.2 micron, without grinding media contamination. The method comprises milling the larger particles in a vibratory mill in the presence of sintered silicon carbide media comprising silicon carbide pellets having both curved and flat surfaces and a maximum dimension of from about 0.5 to 5 centimeters. The grinding occurs in the presence of a fluid, preferably a liquid, for a sufficient time and at a sufficient vibrational energy to obtain said milled powder having such smaller average particle size. At least 90% of the pellets in the silicon carbide media have a specific gravity (density) greater than 3.05 g/cm3. The invention includes the unique media, which may be used for various grinding operations, and includes unique milled powders. One of the unique powders has particles which have an average length to width ratio of greater than 2.5. Another of the unique powders is black silicon carbide containing from 200 to 2,000 parts per million of aluminum// contamination in solid solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725